Citation Nr: 0319620	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office(RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from September 1954  to 
September 1957, with subsequent service in the Army National 
Guard of the State of Pennsylvania, which included a verified 
period of active duty training from June 8, 1974 to June 22, 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Pittsburgh, Pennsylvania RO which denied a claim of 
entitlement to service connection for bilateral hearing loss.


REMAND

When first before the Board in April 2001, the case was 
remanded to obtain outstanding private medical records and 
for VA examination and opinion as to the etiology of the 
veteran's hearing loss, with specific consideration of the 
inservice exposure to acoustic trauma in June 1974.

A Statement of Medical Examination and Duty Status, Form DA 
2173, dated June 15, 1974, shows admission into a private 
hospital due to an accident during basic training, noted as 
an acute psychotic episode from "long working hours and 
mortar rounds that fell on Range..."  A note explained that 
while training, three 81 mm mortar rounds fell out of the 
left safety fan and landed in the proximity of the training 
area.  Following this incident, the veteran was admitted to a 
private hospital for observation for acute psychotic episode, 
and subsequently discharged.  The veteran has asserted 
hearing loss from this incident.

It is somewhat unclear from the VA opinion dated in April 
2003, as to whether specific consideration was given to the 
assertion of acoustic trauma from the mortar rounds in 1974, 
as directed by the Board's remand.  



Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The case should be returned to the 
same examiner who provided the April 
2003 medical opinion.

2.	The examiner is asked to 
specifically review the claims file, 
including the Statement of Medical 
Examination and Duty Status, Form DA 
2173, dated June 15, 1974, as well 
as all audiograms of record, and the 
Board's prior remand, paragraph 2 
(2), and to specifically state 
whether it is at least as likely as 
not that any current hearing loss is 
related to the veteran's inservice 
exposure to acoustic trauma in June 
1974 during active duty training.  
All rationales and bases for the 
opinion should be noted.

3.	The RO should then readjudicate the 
issue on appeal.  If the benefits 
sought on appeal are not granted to 
the appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and 
provided an appropriate opportunity 
to respond before the claims folder 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




